Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 8, 10-11, 13,17, 20,21, 23,25,31, 32, 36, 39, 41-45 are pending. 
Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 2, 8, 10-11, 13, 17, 20,21, 23,25,31, 32, 36, 39, 41,42 are in the elected group. Applicants have also elected the species wherein X1, X2, X3 and X4 are all CR1.
Priority
This application is a 371 of PCT/IB2018/000614 filed 5/16/2018 and PCT/US18/33003 filed 5/16/2018 and they both claim priority to US provisional 62/507/710 filed 5/17/2017. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 10-11, 13,17, 20,21, 23,25,31, 32, 36, 39, 41,42 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent 10683291. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to the same core 
    PNG
    media_image1.png
    365
    297
    media_image1.png
    Greyscale

R3 is an optionally substituted alkyl. 

WO2017083756 or US 10683291 has an earlier filing date but it has the same inventors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 10-11, 13, 17, 20,21, 23,25,31, 32, 36, 39, 41,42  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010065760 in view of Hans Bundgaard Design and Application of Prodrugs.

Applicant’s claims are drawn to 

    PNG
    media_image2.png
    143
    411
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    104
    620
    media_image3.png
    Greyscale

And Z is an O-CH2 or Ch2-O- , elected species has all X1, X2, X3 and X4 to be CR1.

Scope and Content of Prior Art and the claims MPEP 2141.02 




    PNG
    media_image4.png
    298
    601
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    120
    443
    media_image5.png
    Greyscale

Also  see 87, 92, 97, 411.

Page 101 , -OR13, R13 is 
    PNG
    media_image6.png
    105
    194
    media_image6.png
    Greyscale
.

Very similar compounds are disclosed. 
Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 

So the prior art discloses all the options and therefore a person of skill in the art would be motivated to make modification to make additional compounds and expect them to have the same properties. 
Conclusion
Claims 1, 2, 8, 10-11, 13, 17, 20, 21, 23, 25, 31, 32, 36, 39, 41and 42 are rejected. 
Claims 43-45 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 11, 2021.